Case 2:12-cv-00102-SFC-RSW ECF No. 590-6 filed 07/31/20   PageID.20654   Page 1 of
                                     10




                   EXHIBIT 1
 Case 2:12-cv-00102-SFC-RSW ECF No. 590-6 filed 07/31/20                           PageID.20655           Page 2 of
                                      10

In re Dry Max Pampers Litigation, 724 F.3d 713 (2013)
86 Fed.R.Serv.3d 216




                                                                     Court of Appeals reviews a district court’s
    KeyCite Yellow Flag - Negative Treatment                         certification of a class and approval of a class
Distinguished by Gascho v. Global Fitness Holdings, LLC, 6th         action settlement for an abuse of discretion.
Cir.(Ohio), May 13, 2016
                    7 24 F.3d 7 1 3                                     Fed.Rules Civ.Proc.Rule 23, 28 U.S.C.A.
            United States Court of Appeals,
                     Six th Circuit.                                 8 Cases that cite this headnote
     In re DRY MAX PAMPERS LITIGATION.
      Daniel Greenberg, Objector–Appellant,
     Angela Clark, et al., Plaintiffs–Appellees,
                          v.
                                                               [2]   Compromise, Settlement, and Release Class
  Procter & Gamble Company ; Procter & Gamble
                                                                     actions, claims, and settlements in general
   Paper Products Company ; Procter & Gamble
     Distributing LLC, Defendants–Appellees.
                                                                     In class action settlements a district court cannot
                  No. 1 1 –41 56.                                    rely on the adversarial process to protect the
                          |                                          interests of the persons most affected by the
              Argued: Oct. 4, 201 2.                                 lit igation, namely, the class; instead, the law
                          |                                          relies upon the fiduciary obligations of class
         Decided and Filed: Aug. 2, 201 3.                           representatives and, especially, class counsel, to
                          |                                          protect those interests, so in approving
  Rehearing and Rehearing En Banc Denied Oct. 2,                     settlement, court must carefu lly scrutinize
                     201 3. *                                        whether those fiduciary obligations have been
                                                                     met.          Fed.Rules Civ.Proc.Ru le 23, 28
                                                                     U.S.C.A.
Synopsis
Background: Following class certificat ion and settlement
of consumers’ class action against diaper manufacturer,              14 Cases that cite this headnote
and approval by the United States District Court for the
Southern District of Oh io, Timothy S. Black, J., objector
appealed.

                                                               [3]   Compromise, Settlement, and
                                                                     Release Nature of Relief Provided and
[Hol di ng:] The Court of Appeals, Kethledge, Circuit                Method of Distribution
Judge, held that settlement gave preferential treat ment to
class counsel while only perfunctory relief to unnamed               In evaluating the fairness of a proposed class
class members.                                                       action settlement, court looks in part to whether
                                                                     the settlement gives preferential treat ment to
                                                                     named plaintiffs wh ile only perfunctory relief to
Reversed.                                                            unnamed class members, or gives preferential
                                                                     treatment to class counsel.             Fed.Ru les
Cole, Circuit Judge, dissented and filed opinion.
                                                                     Civ.Proc.Rule 23, 28 U.S.C.A.
Procedural Posture(s): On Appeal.
                                                                     25 Cases that cite this headnote


 West Headnotes (8)

                                                               [4]   Compromise, Settlement, and
[1]     Federal Courts     Class actions                             Release Nature of Relief Provided and
        Federal Courts     Class actions                             Method of Distribution
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                   1
 Case 2:12-cv-00102-SFC-RSW ECF No. 590-6 filed 07/31/20                        PageID.20656           Page 3 of
                                      10

In re Dry Max Pampers Litigation, 724 F.3d 713 (2013)
86 Fed.R.Serv.3d 216

                                                                   Civ.Proc.Rule 23, 28 U.S.C.A.
       In evaluating the fairness of a proposed class
       action settlement, court must be particu larly
       vigilant for subtle signs that class counsel have           3 Cases that cite this headnote
       allo wed pursuit of their own self-interests and
       that of certain class members to infect the
       negotiations.     Fed.Ru les Civ.Proc.Rule 23, 28
       U.S.C.A.                                            [7]     Federal Civil Procedure Representation of
                                                                   class; typicality; standing in general
       5 Cases that cite this headnote
                                                                   In certify ing a class action, court measure the
                                                                   adequacy of class members’ representation
                                                                   based upon two factors: (1) the representatives
                                                                   must have common interests with unnamed
[5]    Compromise, Settlement, and                                 members of the class, and (2) it must appear that
       Release Antitrust, trade regulation, fraud, and             the representatives will vigorously prosecute the
       consumer protection                                         interests of the class through qualified counsel.
                                                                         Fed.Ru les Civ.Proc.Rule 23(a)(4), 28
       Settlement of consumers’ class action against               U.S.C.A.
       diaper manufacturer was not fair, reasonable, or
       adequate, since settlement gave preferential
       treatment to class counsel while only                       43 Cases that cite this headnote
       perfunctory relief to unnamed class members;
       settlement agreement awarded class counsel a
       fee of $2.73 million, even though counsel did
       not take a single deposition, serve a single
       request for written d iscovery, or even file a      [8]     Federal Civil Procedure Representation of
       response to manufacturer’s mot ion to dismiss,              class; typicality; standing in general
       and provided named p laintiffs with incentive
       awards of $1,000 per child, while unnamed class             Court scrutinizes the adequacy requirement for
       members received only a medley of injunctive                class action certification more closely, not less,
       relief of neglig ible value involving re-labeling           in cases involving a settlement class.
       of the product, a one-box refund program                         Fed.Ru les   Civ.Proc.Rule    23(a)(4),   28
       requiring a purchase receipt, and changes to                U.S.C.A.
       manufacturer’s       website.          Fed.Rules
       Civ.Proc.Rule 23, 28 U.S.C.A.                               5 Cases that cite this headnote

       42 Cases that cite this headnote


                                                           Attorneys and Law Firms
[6]    Compromise, Settlement, and                         *715 ARGUED: Adam E. Schulman, Center for Class
       Release Antitrust, trade regulation, fraud, and     Action Fairness LLC, Washington, D.C., for Appellant.
       consumer protection                                 Lynn Lincoln Sarko, Keller Rohrback L.L.P., Seattle,
                                                           Washington, for Plaintiffs–Appellees. D. Jeffrey Ireland,
       The fairness of a proposed consumer class           Faruki Ireland & Co x P.L.L., Dayton, Ohio, for
       action settlement must be evaluated primarily       Defendants–Appellees. ON B RIEF: Adam E. Schulman,
       based on how it co mpensates class members , not    Theodore H. Frank, Center for Class Action Fairness
       on whether it provides relief to other people,      LLC, Washington, D.C., for Appellant. Lynn Lincoln
       much less on whether it interferes with             Sarko, Gretchen Freeman Cappio, Harry Williams IV,
       defendant’s marketing plans.           Fed.Ru les   Keller Rohrback L.L.P., Seattle, Washington, for

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                  2
 Case 2:12-cv-00102-SFC-RSW ECF No. 590-6 filed 07/31/20                              PageID.20657           Page 4 of
                                      10

In re Dry Max Pampers Litigation, 724 F.3d 713 (2013)
86 Fed.R.Serv.3d 216

Plaintiffs–Appellees. D. Jeffrey Ireland, Brian D. Wright,      The defendant Procter & Gamble Co mpany (“P & G”)
Faruki Ireland & Co x P.L.L., Dayton, Ohio, for                 manufactures Pampers brand diapers. In March 2010, P &
Defendants–Appellees.                                           G began marketing Pampers with so-called “Dry Max
Before: COLE and KETHLEDGE, Circuit Judges; and                 technology.” Two months later, the Consumer Product
THAPAR, District Judge.**                                       Safety Co mmission began investigating whether Dry Max
                                                                diapers tend to cause severe diaper rash. The Clark
                                                                lawsuit and 11 others were filed very soon thereafter. The
                                                                district court consolidated all 12 cases.

                                                                In August 2010, the Co mmission—along with a Canadian
KETHLEDGE, J., delivered the opinion of the court, in           agency, Health Canada—released the results of its
which THAPA R, D. J., joined. COLE, J. (pp. 723– 24),           investigation. Based upon a review of 4,700 incident
delivered a separate dissenting opinion.                        reports, the Co mmission found no connection *716
                                                                between the use of Dry Max diapers and diaper rash.

                                                                P & G then filed a motion to dis miss. Before Plaintiffs
                                                                responded to the motion, however—and indeed before
                                                                any formal discovery in the case—the parties began
                                                                discussing settlement. By March 2011 they had reached a
                                                                deal. Its essential terms were as follows: A lthough the
                         OPINION                                plaintiffs had sought class certification under     Federal
                                                                Rule of Civil Procedure 23(b)(1) and         (b)(3)—under
KETHLEDGE, Circuit Judge.                                       which class members are free to opt out of the class, and
                                                                thus out of the deal negotiated for them by class
Class-action settlements are different fro m other              counsel—the parties agreed to seek cert ification of a class
settlements. The parties to an ordinary settlement bargain      under       Rule 23(b)(2), under which absent class
away only their own rights —which is why ordinary               members cannot opt out of the deal. The class was
settlements do not require court approval. In contrast,         defined as follows:
class-action settlements affect not only the interests of the
parties and counsel who negotiate them, but a lso the
interests of unnamed class members who by defin ition are
not present during the negotiations. And thus there is                      All persons in the United States and
always the danger that the parties and counsel will                         its possessions and territories, who
bargain away the interests of unnamed class members in                      purchased or acquired (including
order to maximize their own.                                                by gift) Pampers brand diapers
                                                                            containing “Dry Max Technology”
This case illustrates these dangers. The class is made up                   fro m August 2008 through Final
of consumers who purchased certain kinds of Pampers                         Judgment. All federal judges to
diapers between August 2008 and October 2011. The                           whom this case is assigned and
parties and their counsel negotiated a settlement that                      members of their families within
awards each of the named plaintiffs $1000 per “affected                     the first degree of consanguinity,
child,” awards class counsel $2.73 million, and provides                    and officers and directors of
the unnamed class members with nothing but nearly                           Procter & Gamb le, are excluded
worthless injunctive relief. The d istrict court found that                 from the class definition.
the settlement was fair and cert ified the settlement class.
We disagree on both points, and reverse.
                                                                P & G agreed to reinstate, for one year, a refund program
                                                                that P & G had already made availab le to its customers
                                                                fro m July 2010 to December 2010. The program limits
                                                                refunds to one box per household, and requires consumers
                                                                to provide an original receipt and UPC code clipped fro m
                             I.                                 a Pampers box. P & G also agreed, for a period of two
                                                                years, to add to its Pampers box-label a single sentence

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      3
 Case 2:12-cv-00102-SFC-RSW ECF No. 590-6 filed 07/31/20                             PageID.20658           Page 5 of
                                      10

In re Dry Max Pampers Litigation, 724 F.3d 713 (2013)
86 Fed.R.Serv.3d 216

suggesting that consumers “consult Pampers.com or call        represented the interests of unnamed class members
1–800–Pampers” for “more information on co mmon               within the meaning of         Ru le 23(a)(4); and that the
diapering questions such as choosing the right Pampers        settlement was unfair to unnamed class members, in part
product for your baby, preventing d iaper leaks, diaper       because of the size of the $2.73 million fee award in
rash, and potty training[.]” P & G similarly agreed, for a    comparison to the utility o f the injunctive relief (i.e., the
period of two years, to add to the Pampers website some       one-box refund program and labeling and website
rudimentary informat ion about diaper rash (e.g., “[d]iaper   changes) to unnamed class members.
rash is usually easily treated and improves within a few
days after starting treat ment”) and a suggestion to “[s]ee   On September 28, 2011, the district court held a fairness
your child’s doctor” if certain severe symptoms develop       hearing in which it considered whether to certify the class,
(e.g., “pus or weeping discharge”), along with two links      whether the settlement agreement was fair, whether to
to other websites. P & G also agreed to contribute            approve the request of class counsel for $2.73 million in
$300,000 to a pediatric resident training program—the         fees, and whether to approve the “incentive awards” (of
recipient program is not identified in the agreement—and      $1000 per ch ild ) for each named plaintiff. The hearing
$100,000 to the American Academy of Pediatrics to fund        lasted less than an hour. Counsel for the plaintiffs and for
a program “in the area of skin health.”                       P & G p resented argument with little interruption fro m
                                                              the district court. Counsel for Greenberg likewise
The agreement treats named plaintiffs differently than        presented argument with virtually no questions or
other class members. Named plaintiffs release all of their    comment fro m the district court. Near the end of the
Pampers-related claims against P & G and receive an           hearing, the court stated that it would certify the class,
“award” of $1000 “per affected child.” (Thus, for             that it would approve the $2.73 million fee award and the
example, a named plaintiff with two “affected children”       incentive awards, and that the settlement was fair. The
would receive $2000.) Unnamed class members do not            court ventured no response at all to any of Greenberg’s
receive any award, and benefit only fro m the labeling and    objections, other than to say that they had been “rebutted
website changes and the one-box refund program (to the        thoroughly by the parties’ briefs.” Hearing Tr. 34. The
extent they have not done so already and have their           court did state, however, that it would “put on a
original receipts and UPC codes). Unnamed plaint iffs are     significant written final approval order and final
also forced to release their “equitable” claims against P &   judgment[.]” Id. at 35.
G, and are “permanently barred and enjo ined fro m
seeking to use the class action procedural device in any      The district court entered its “Final Approval Order and
future lawsuit against” P & G. But in theory, at least,       Final Judg ment” later that afternoon. With the exception
unnamed class me mbers retain the right to file individual    of a few typographical changes, the order was a verbatim
lawsuits for “personal in jury” or “actual damages”           copy of a proposed order that the parties had submitted to
resulting from their children’s use of Dry Max diapers.       the court before the hearing. The order was conclusory,
                                                              for the most part merely recit ing the requirements of
Meanwhile, the agreement provides that Plaintiffs’ class
                                                                  Rule 23 in stating that they were met. About
counsel will receive a fee award of $2.73 million.
                                                              Greenberg’s objections, the order had nothing to say.
The parties thereafter moved for the district court to
certify the class and to approve the settlement agreement.    Greenberg’s appeal followed.
Daniel Greenberg and two other class members objected.
Greenberg’s objections ran *717 33 pages and were
numerous, detailed, and substantive. Among other
objections, Greenberg argued that certification of the
putative class under      Ru le 23(b)(2) would be improper
because the plaintiffs’ claims are predo minantly monetary                                 II.
and because the class members have no ongoing                 [1]
relationship with P & G; that the agreement affords             We review the district court’s certification of the class
inadequate notice to unnamed class members; that the          and approval of the settlement for an abuse of discretion.
agreement vio lates the due-process rights of unnamed            Int’l Union, UAW v. Gen. Motors Corp., 497 F.3d 615,
class members by depriving them of their rights to seek       625 (6th Cir.2007).
class-wide monetary relief wh ile denying them the ability
to opt-out of the settlement class; that the class
representatives and class counsel had not adequately

               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       4
 Case 2:12-cv-00102-SFC-RSW ECF No. 590-6 filed 07/31/20                              PageID.20659           Page 6 of
                                      10

In re Dry Max Pampers Litigation, 724 F.3d 713 (2013)
86 Fed.R.Serv.3d 216

                             A.                                 for the class but generous compensation for the lawyers”).
                                                                Thus, if the “fees are unreasonably high, the likelihood is
[2]
   In class-action settlements, the adversarial process —or     that the defendant obtained an economically beneficial
what the parties here refer to as their “hard-fought”           concession with regard to the merits provisions, in the
negotiations—extends only to the amount the defendant           form of lo wer monetary payments to class members or
will pay, not the manner in which that amount is allocated      less injunctive relief for the class than could otherwise
between the class representatives, class counsel, and           have [been] obtained.”      Staton v. Boeing Co., 327 F.3d
unnamed class members. For “the economic reality [is]
                                                                938, 964 (9th Cir.2003). Hence the “courts must be
that a settling defendant is concerned only with its total      particularly vigilant” for “subtle signs that class counsel
liab ility[,]”  Strong v. BellSouth Telecomms., Inc., 137       have allowed pursuit of their own self-interests and that of
F.3d 844, 849 (5th Cir.1998); and thus a settlement’s           certain class members to infect the negotiations.”
“allocation between the class payment and the attorneys’             Dennis v. Kellogg Co., 697 F.3d 858, 864 (9th
fees is of little or no interest to the defense.”     In re     Cir.2012) (internal quotation marks omitted).
Gen. Motors Corp. Pick –Up Truck Fuel Tank Prods.
Liab. Litig. (“Gen. Motors Pick –Up Litig.”), 55 F.3d 768,      [5]
                                                                    The signs are not particularly subtle here. On the one
820 (3d Cir.1995) (internal quotation marks o mitted).          hand, the settlement ag reement awards class counsel a fee
Hence-unlike in v irtually every other *718 kind of             of $2.73 million—this, in a case where counsel did not
case—in class-action settlements the district court cannot      take a single deposition, serve a single request for written
rely on the adversarial process to protect the interests of     discovery, or even file a response to P & G’s motion to
the persons most affected by the litigation—namely, the         dismiss. On the other hand, the agreement provides
class. Instead, the law relies upon the “fiduciary              unnamed class members a med ley of in junctive relief. We
obligation[s]” of the class representatives and, especially,    must scrutinize that relief to determine whether the fee
class counsel, to protect those interests.         Creative     award amounts to “preferential treat ment” in co mparison
Montessori Learning Ctrs. v. Ash ford Gear LLC, 662 F.3d        to it.
913, 917 (7th Cir.2011). And that means the courts must
carefully scrutinize whether those fiduciary obligations        We begin with the one-box refund program. Consumers
have been met.                                                  cannot benefit fro m the program unless they have retained
                                                                their original receipt and Pampers -bo x UPC code, in some
[3]   [4]                                                       instances for diapers purchased as long ago as August
        “[I]n evaluating the fairness of a settlement,”
therefore, we look in part “to whether the settlement gives     2008. Greenberg sensibly asks who does this sort of thing.
preferential treat ment to the named plaintiffs wh ile only     We have no answer. Neither do the parties —or more
perfunctory relief to unnamed class members.”                   precisely they have offered none. The omission is
    Vassalle v. Midland Funding LLC, 708 F.3d 747, 755          conspicuous, for the refund program here is merely a
                                                                rerun of the very same program that P & G had already
(6th Cir.2013) (internal quotation marks o mitted). “[S]uch
                                                                offered to its customers fro m July 2010 to December
inequities in treat ment make a settlement unfair.” Id. The
                                                                2010. P & G surely has data as to the numbers of
same is true of a settlement that gives preferential
                                                                consumers who obtained refunds during that time; P &
treatment to class counsel; for class counsel are no more
                                                                G’s counsel *719 conceded as much at oral argu ment on
entitled to disregard their “fiduciary responsibilities” than
                                                                appeal. And yet—even after Greenberg called out the
class representatives are.    Gen. Motors Pick –Up Litig.,      parties on this very point in his objections to the district
55 F.3d at 788. Most class counsel are honorable; but           court—P & G chose not to provide that data in arguing
“settlement    classes     create    especially   lucrat ive    that the settlement is fair.
opportunities for putative class attorneys to generate fees
for themselves without any effective mon itoring by class       “The burden of proving the fairness of the settlement is on
members who have not yet been apprised of the pendency          the proponents.” 4 Newberg on Class Actions § 11:42
of the action.” Id. “[T]he danger being that the lawyers
                                                                (4th ed.); see also, e.g.,   Ault v. Walt Disney World
might urge a class settlement at a low figure or on a
less-than-optimal basis in exchange for red-carpet              Co., 692 F.3d 1212, 1216 (11th Cir.2012);            In re
treatment on fees.”      Weinberger v. Great N. Nekoosa         Katrina Canal Breaches Litig., 628 F.3d 185, 196 (5th
                                                                Cir.2010). Thus, to the extent the parties here argue that
Corp., 925 F.2d 518, 524 (1st Cir.1991); see also, e.g.,
                                                                the settlement was fair because the refund program has
   Creative Montessori, 662 F.3d at 918 (“We and other          actual value for consumers, it was the parties’ burden to
courts have often remarked the incentive of class counsel”      prove the fact, rather than Greenberg’s burden to disprove
to “agree[ ] with the defendant to recommend that the           it. The parties did not carry that burden—which again (to
judge approve a settlement involving a meager recovery
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      5
 Case 2:12-cv-00102-SFC-RSW ECF No. 590-6 filed 07/31/20                             PageID.20660            Page 7 of
                                      10

In re Dry Max Pampers Litigation, 724 F.3d 713 (2013)
86 Fed.R.Serv.3d 216

his credit) P & G’s counsel conceded at oral argu ment on        within a few days after starting home treatment. If your
appeal.                                                          baby’s skin doesn’t improve after a few days of home
                                                                 treatment with over-the-counter ointment and more
There is another reason to think the reinstated refund           frequent diaper changes, then talk to your doctor.
program brings little value to unnamed class members:
most of them have already had access to it. The class            Sometimes, diaper rash leads to secondary infections
includes consumers who bought Dry Max Pampers                    that may require prescription *720 medications. Have
between August 2008 and September 28, 2011. P & G’s              your child examined if the rash is severe or the rash
initial refund program ended in December 2010. Thus,             worsens despite home treatment. See your child’s
before this settlement agreement was even reached,               doctor if the rash occurs along with any of the
consumers who purchased Pampers during a 29– month               following: (1) fever; (2) blisters or boils; (3) a rash that
period—of the 38 months encompassed by the class                 extends beyond the diaper area; (4) pus or weeping
definit ion—had already had an opportunity to obtain their       discharge.
single-box refund, without the assistance of class counsel
and without assigning away important rights as captive           Useful                 links:                http://w
members of a settlement class. That is all the mo re reason      ww.mayoclinic.com/health/diaperrash/DS00069      and
                                                                 http://www.patiented.aap.org/content.aspx?aid=5297
to doubt the parties’ assertions of value. Cf.  In re Aqua
Dots Prods. Liab. Litig., 654 F.3d 748, 752 (7th Cir.2011)
                                                               The first paragraph of this language provides only
(“A representative who proposes that high transaction          rudimentary informat ion whose value to unnamed class
costs (notice and attorneys’ fees) be incurred at the class
                                                               members is negligible. Again the parties offer no specific
members’ expense to obtain a refund that already is on
                                                               argument to the contrary. The second paragraph instructs
offer is not adequately protecting the class members’          parents to “[s]ee your child’s doctor” if certain rather
interests”).
                                                               alarming sympto ms develop. We suppose there is some
                                                               modest value in that suggestion, although the district
The value of the one-bo x refund program to unnamed            court said nothing about this point specifically. But we
class members is dubious on its face. The parties did not
                                                               would denigrate the intelligence of ordinary consumers
carry their burden to demonstrate otherwise, or indeed
                                                               (and thus of the unnamed class members) if we concluded
even try. The district court, for its part, did not even       that—absent this suggestion from P & G—they would
mention the refund program during the fairness hearing or
                                                               have little idea to “see [their] child’s doctor” if their
in its order approving the settlement. Thus, for purposes
                                                               child’s rash was accompanied by a fever or boils or “pus
of this case, the value of the refund program to unnamed       or weeping discharge.” And we would denigrate their
class members is negligible.
                                                               intelligence still further if we concluded that the value of
                                                               this suggestion was so great, to ordinary consumers, as to
That leaves the labeling and website changes. The issue,       be commensurate with a fee award of $2.73 million. The
again, is whether the value of these changes is so great,
                                                               informat ion contained in this paragraph is neither
for unnamed class members, as to render counsel’s $2.73
                                                               unknown nor counterintuitive to most people—the way
million fee reasonable rather than preferential in light of    that information about, say, toxic-shock syndrome would
it. Here is the Pampers-box label change, in its entirety:
                                                               have been to consumers in 1980. Instead the informat ion
“For more information on common diapering questions
                                                               is co mmon sense, within the ken of ordinary consumers,
such as choosing the right Pampers product for your
                                                               and thus of limited value to them.
baby, preventing diaper leaks, diaper rash, and potty
training, please consult Pampers. com or call
                                                               The parties offer several argu ments in response. The first
1–800–Pampers.” That is all. Greenberg argues that this
                                                               is that, absent the new website language, unnamed class
language—to the extent it amounts to anything—amounts
                                                               members might remain “unaware that diapers themselves
to little more than an advertisement for Pampers. We
                                                               can sometimes cause skin irritation requiring med ical
agree.
                                                               attention.” Plaintiffs’ Br. at 23. But the website language
                                                               does not tell them that. The language says to see a doctor
The parties do not offer any specific argument to the
                                                               if certain sy mptoms develop, not that the cause of the rash
contrary, other than to say that the labeling change directs
                                                               or other symptoms might be the diapers themselves.
consumers to the Pampers.co m website, where, it appears,
                                                               Indeed it could hardly be otherwise: the settlement
they think the real value lies. Here is the website change
                                                               agreement expressly states that nothing therein shall be
in its entirety:
                                                               construed as an admission by P & G “of the truth of any
  Diaper rash is usually easily treated and improves           fact alleged by Plaintiffs”—of which this alleged fact,
                                                               above all, was one.
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       6
 Case 2:12-cv-00102-SFC-RSW ECF No. 590-6 filed 07/31/20                               PageID.20661            Page 8 of
                                      10

In re Dry Max Pampers Litigation, 724 F.3d 713 (2013)
86 Fed.R.Serv.3d 216

                                                                provides to unnamed class members is illusory. But one
[6]
   The second argument is that “every square centimeter”        fact about this settlement is concrete and indisputable:
of a Pampers-bo x label is “extremely valuable” to P & G.       $2.73 million is $2.73 million.
That may well be true; but it is surely less true for
unnamed class members, most of whose Pampers bo xes,            “Cases are better decided on reality than on fict ion.”
once emptied, presumab ly end up by the curb. The third         United States v. Priester, 646 F.3d 950, 953 (6th
argument is of a piece: that “[n]o company with an              Cir.2011). The reality is that this settlement benefits class
$8–billion–per–year diaper brand wants to put the words         counsel vastly more than it does the consumers who
‘blisters,’ ‘boils,’ ‘pus’ or ‘weeping d ischarge’ on its       comprise the class. The conclusion is unavoidable: this
website, but that is what the Settlement requires of P &        settlement gives “preferential treat ment” to class counsel
G.” Plaintiffs’ Br. at 24. Again we have no reason to           “while only perfunctory relief to unnamed class
doubt that assertion, but it displays the same egocentrism      members.”         Vassalle, 708 F.3d at 755 (internal
as the last one. To be clear: “The fairness of the              quotation marks o mitted). The settlement in this case is
settlement must be evaluated primarily based on how it
                                                                not fair within the meaning of      Ru le 23, and the district
compensates class members ”—not on whether it
provides relief to other people, much less on whether it        court abused its discretion in finding the contrary.
interferes with the defendant’s market ing plans.
   Synfuel Techs., Inc. v. DHL Express (USA), Inc., 463
F.3d 646, 654 (7th Cir.2006) (emphasis added); see also,
e.g.,   Katrina Canal Breaches Litig., 628 F.3d at 195;
   Gen. Motors Pick–Up Litig., 55 F.3d at 809– 12. So                                        B.
these arguments too are meritless.
                                                                [7]
                                                                    We briefly address Greenberg’s argument that the
The parties’ remaining argu ment with regard to the             named p laintiffs are inadequate representatives of the
website changes, in particular, is that the changes include     class under        Rule 23(a)(4). Under that Rule, we
lin ks to two other sites that include mo re in -depth
                                                                measure the adequacy of the class members’
informat ion *721 about diaper rash. The imp lication,
                                                                representation based upon two factors: “1) the
apparently, is that unnamed class members would not find
                                                                representatives must have common interests with
those sites or others like them absent the hyperlin ks on the
                                                                unnamed members of the class, and 2) it must appear that
Pampers site. The imp lication is risible; and the parties
                                                                the representatives will v igorously prosecute the interests
have not borne their burden to prove otherwise. Any
unnamed class member with the means to access                   of the class through qualified counsel.”      Vassalle, 708
Pampers.com and then follow a lin k to a mo re informat ive     F.3d at 757 (internal quotation marks and alterations
website is almost certainly a class member who is familiar      omitted). The Ru le requires that “the class members have
with Google. (Indeed, P & G itself cites the likelihood of      interests that are not antagonistic to one another.” Id.
Google searches by unnamed clas s members in arguing            (internal quotation marks omitted). Thus, “the linchpin of
that the parties provided them with adequate notice of the      the adequacy requirement is the align ment of interests and
settlement. P & G Br. at 58 n. 39.) And merely typing           incentives between the representative plaintiffs and the
“diaper rash” into the Google search engine produces            rest of the class.”             Dewey v. Volkswagen
exponentially more lin ks and information than a class          Aktiengesellschaft, 681 F.3d 170, 183 (3d Cir.2012).
member would find on Pampers.com.
                                                                [8]
                                                                    These requirements are scrutinized mo re closely, not
In sum, we reject the parties’ assertions regarding the         less, in cases involving a settlement class. For the reasons
value of this settlement to unnamed class members. Those        already explained, see supra at 717–18, “the need for the
assertions are premised upon a fictive world, where             adequacy of representation finding is particularly acute in
harried parents of young children clip and retain Pampers       settlement class situations[.]”     Gen. Motors Pick –Up
UPC codes for years on end, where parents lack the sense        Litig., 55 F.3d at 795. Thus, the Supreme Court itself has
(absent intervention by P & G) to call a doctor when their      emphasized that the courts must give “undiluted, even
infant displays symptoms like boils and weeping                 heightened, attention in the settlement context [ ]” to the
discharge, where those same parents care as acutely as P
& G does about every square centimeter of a Pampers             certification requirements of     Rule 23.       *722
box, and where parents regard Pampers.co m, rather than         Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 620, 117
Google, as their portal for important information about         S.Ct. 2231, 138 L.Ed.2d 689 (1997); see also           UAW,
their children ’s health. The relief that this settlement       497 F.3d at 625 (same).
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        7
 Case 2:12-cv-00102-SFC-RSW ECF No. 590-6 filed 07/31/20                             PageID.20662           Page 9 of
                                      10

In re Dry Max Pampers Litigation, 724 F.3d 713 (2013)
86 Fed.R.Serv.3d 216

                                                               awards significantly exceeded in amount what absent
So we consider the align ment of interests and incentives      class members could expect upon settlement approval”
here. They can be summarized as follows: The named             and thus “created a patent divergence of interests between
plaintiffs (i.e., the class representatives) exercise their    the named representatives and the class”).
    Rule 23 rights and receive an award o f $1000 per ch ild
in return; the unnamed members are barred fro m                This case falls into the latter scenario. The
exercising those same rights and receive nothing but           $1000–per–child pay ments provided a disincentive for the
illusory injunctive relief. Therein lies the conflict. There   class members to care about the adequacy of relief
is no overlap between these deals: they are two separate       afforded unnamed class members, and instead encouraged
settlement agreements folded into one. Moreover, there is      the class representatives “to compromise the interest of
every reason to think—and again the parties have not           the class for personal gain.”      Hadix, 322 F.3d at 897.
attempted to show otherwise—that an award of $1000 per         The result is the settlement agreement in this case. The
child more than co mpensates the class representatives for     named p laintiffs are inadequate representatives under
any actual damages they might have incurred as a result            Rule 23(a)(4), and the district court abused its
of buying Dry Max diapers. And thus, having been               discretion in finding the contrary.
promised the award, the class representatives had “no
interest in vigorously prosecuting the [interests of]          We express no opinion regarding Greenberg’s remain ing
unnamed class members [.]’ ”         Vassalle, 708 F.3d at     objections to the settlement.
757.
                                                               ***
Class counsel responds that the $1000 per child pay ments
are merely “incentive” awards, and that incentive awards       *723 The judgment of the district court is reversed, and
are common in class litigation. But neither point provides     the case remanded for further proceedings consistent with
much co mfort. Our court has never approved the practice       this opinion.
of incentive payments to class representatives, though in
fairness we have not disapproved the practice either. See
   Vassalle, 708 F.3d at 756. Thus, to the extent that
incentive awards are co mmon, they are like dandelions on
an unmowed lawn—p resent more by inattention than by           COLE, Circuit Judge, dissenting.
design. And we have expressed a “sensibl[e] fear that
incentive awards may lead named plaintiffs to expect a         I dissent from the majority’s conclusion that the district
bounty for bringing suit or to co mpro mise the interest of
                                                               court abused its discretion by finding (1) the settlement in
the class for personal gain.”      Hadix v. Johnson, 322       the instant case fair, reasonable, and adequate under
F.3d 895, 897 (6th Cir.2003).                                     Rule 23; and (2) the named plaintiffs to be adequate
                                                               representatives despite the incentive payments.
We have no occasion in this case to lay down a
categorical rule one way or the other as to whether
                                                               We cannot evaluate a settlement’s fairness without
incentive payments are permissible. But we do have
                                                               “weighing the plaintiff’s likelihood of success on the
occasion to make so me observations relevant to our
                                                               merits against the amount and form of the relief offered in
decision here. The propriety of incentive payments is
arguably at its height when the award represents a fraction    the settlement.”    Int’l Union, United Auto., Aerospace
of a class representative’s likely damages; for in that case   & Agr. Implement Workers of Am. v. Gen. Motors Corp.,
the class representative is left to recover the remainder of   497 F.3d 615, 631 (6th Cir.2007). In fact, this is the most
his damages by means of the same mechanisms that               important of the seven factors that we are supposed to
unnamed class members must recover theirs. The                 consider in reviewing the fairness of a settlement.
members’ incentives are thus aligned. But we should be            Poplar Creek Dev. Co. v. Chesapeake Appalachia,
most dubious of incentive payments when they make the          LLC, 636 F.3d 235, 245 (6th Cir.2011).
class representatives whole, or (as here) even more than
whole; for in that case the class representatives have no      Although the relief o ffered to the unnamed class members
reason to care whether the mechanisms available to             may not be worth much, their claims appear to be worth
unnamed class members can provide adequate relief.             even less. Nobody disputes that the class’s claims in this
Accord      Radcliffe v. Experian Info. Solutions, 715 F.3d    case had little to no merit. In the absence of this
1157, 1161 (9th Cir.2013) (ho lding that the “incentive        settlement, class members would a lmost certainly have

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     8
Case 2:12-cv-00102-SFC-RSW ECF No. 590-6 filed 07/31/20                                      PageID.20663           Page 10 of
                                      10

In re Dry Max Pampers Litigation, 724 F.3d 713 (2013)
86 Fed.R.Serv.3d 216

gotten nothing. And even with the settlement, unnamed                  id. (“Moreover, the conditional incentive            awards
class members remain free to try their luck, as the                    significantly exceeded ...” (emphasis added)).
settlement preserves their right to sue for personal injury
and actual damages caused by Dry Max diapers. Thus, the                This Court has acknowledged that “there may be
concern that plaintiffs’ counsel “bargained away” some                 circu mstances where incentive awards are appropriate.”
valuable “interest” is misplaced. A very d ifferent                        Hadix v. Johnson, 322 F.3d 895, 898 (6th Cir.2003).
settlement would likely be before us if the Co mmission’s              The “conventional argument” for class action lawsuits is
investigation had not exculpated Dry Max diapers.                      that the majority of class members’ claims would not
                                                                       otherwise be worth bringing. See           Tardiff v. Knox
The majority does not apply this Court’s established
mu lti-factor tests for settlement fairness and the                    Cnty., 365 F.3d 1, 7 (1st Cir.2004) (citation o mitted).
                                                                       Where claims are wo rth very little, as in this case, even a
reasonableness of fee awards. See           UAW, 497 F.3d at           recovery in the full amount may not be enough to induce
631; Moulton v. U.S. Steel Corp., 581 F.3d 344, 352 (6th               anyone to serve as a named plaintiff. The district court did
Cir.2009). Instead, the majority fashions a new test based             not abuse its discretion in crediting the named plaintiffs’
largely on dicta fro m other circu its: if the fee award looks         claims that they have spent significant time “assist[ing] in
like “preferential t reat ment” compared to the class relief,          gathering facts, in contacting medical professionals and
then the settlement is unfair. I do not believe this test              obtaining med ical *724 records, reviewing pleadings,
accords with circu it precedent or reaches the correct result          preparing init ial disclosures, and considering settlement
in the present case.
                                                                       terms.” C f.       Brotherton v. Cleveland, 141 F.Supp.2d
I also do not agree that the named plaintiffs in this case             907, 913–14 (S.D.Ohio 2001) (approving a $50,000
                                                                       incentive payment to a named plaintiff for “working on
were inadequate class representatives merely because the
incentive payment might have made them whole.                          this litigation”).
Radcliffe is inapposite because the “patent divergence of
                                                                       Accordingly, I dissent.
interests” therein was created primarily by the
conditioning of the incentive awards on named plaintiffs’
support for the settlement. See        715 F.3d at 1161                All Citations
(“These conditional incentive awards caused the interests
of the class representatives to diverge....”). The fact that           724 F.3d 713, 86 Fed.R.Serv.3d 216
the incentive awards exceeded the amount that absent
class members received was merely icing on the cake. See
                                                           Footnotes


*
          Judge Cole would grant rehearing for the reasons stated in his dissent.
**
          The Honorable Amul R. Thapar, United States District Judge for the Eastern District of Kent ucky, sitting by
          designation.




    End of Docum ent                                             © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             9
